331 S.W.3d 721 (2011)
STATE of Missouri, Respondent,
v.
Carjuan ADKINS, Defendant/Appellant.
No. ED 94284.
Missouri Court of Appeals, Eastern District, Division Five.
February 22, 2011.
*722 Lisa M. Stroup, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Carjuan Adkins (Defendant) appeals from the judgment upon his conviction by a jury for domestic assault in the second degree, in violation of Section 565.073, RSMo 2000, for which the trial court sentenced him to five-years' imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find Defendant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 30.25(b).